In a matrimonial action in which the parties were divorced by a judgment dated April 11, 1994, the defendant appeals from an order of the Supreme Court, Queens County (Satterfield, J.), dated May 28, 1999, which denied his motion to vacate so much of the judgment of divorce as directed him to pay an attorney’s fee to the plaintiff.
Ordered that the order is affirmed, with costs.
The defendant has not demonstrated that relief pursuant to CPLR 5015 (a) is appropriate or that this Court should exercise its discretion in the interest of justice and relieve him of his obligation to pay an attorney’s fee pursuant to the judgment of divorce (see, Ladd v Stevenson, 112 NY 325, 332; Oneida Natl. Bank & Trust Co. v Unczur, 37 AD2d 480, 483). Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur. [See, 175 Misc 2d 561.] Wacated 277 AD2d — (2d Dept. Nov. 13, 2000).]